Conviction is for murder; punishment, forty years in the penitentiary.
This is a companion case to Belcher v. State, (No. 8353) this day decided. The prosecutions grew out of the same killing. The questions sought to be propounded to the jurors on their voir dire examination to enable appellant to exercise his peremptory challenges were the same as discussed in Belcher's case. The identical point is presented by the bill of exceptions in this case, and the same ruling must result.
The judgment must be reversed and the cause remanded.
Reversed and remanded. *Page 374